Hemingway, J. The matters presented by the rejected answer were adjudged by this court upon a former appeal. If there was error in their determination, it might have been corrected on a motion for a rehearing presented within apt time. But the circuit court could not re-try issues determined here, and this court has no power to review upon a second appeal its former conclusions. We then found that the plaintiffs were absolutely entitled to recover a fixed sum for the use of the land ; and when the cause was remanded for judgment, it was not competent to reduce or extinguish that sum by setting off the value of improvements or amounts paid for taxes against it. If the defendant desired to claim such offsets in this case, he should have presented his claim before the final hearing ; but when the rights of the parties had been determined without reference to it, it was not competent to change the conclusion reached by taking it into account. 3 Affirmed.